                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FORT SMITH DIVISION


LAURAN M. CROWDER                                                           PLAINTIFF

v.                               CASE NO. 2:18-CV-2211

ANDREW M. SAUL, Commissioner,
Social Security Administration                                              DEFENDANT



                                      JUDGMENT

      Pursuant to the Order entered in this case on this date, IT IS CONSIDERED, ORDERED,

and ADJUDGED that the decision of the Administrative Law Judge is AFFIRMED, and Plaintiff’s

Complaint is DISMISSED WITH PREJUDICE.

      IT IS SO ADJUDGED this January 2, 2020.




                                         /s/P. K. Holmes III
                                         P. K. HOLMES III
                                         U.S. DISTRICT JUDGE
